IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


PR FINANCING LIMITED                         : No. 387 WAL 2015
PARTNERSHIP,                                 :
                                             :
                   Respondent                : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
            v.                               :
                                             :
                                             :
PAUL ELIAS T/A YUM-YUM TASTY                 :
DONUTS,                                      :
                                             :
                   Petitioner


                                       ORDER



PER CURIAM

     AND NOW, this 15th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.